In an action to recover damages for a libel, the defendants appeal from an order of the Supreme Court, Queens Countjr, entered January 12, 1965, which denied their motion for summary judgment dismissing the complaint. Order reversed, with $10 costs and disbursements; motion granted; and complaint dismissed, without costs. Based upon the facts alleged in the pleadings and affidavits, we are of the opinion that the defendants are protected by an absolute privilege in the issuance of the statement of October 6, 1960 here involved (Sheridan v. Crisona, 14 N Y 2d 108; Smith v. Helbraun, 21 A D 2d 830). (For related appeals, see Matter of Board of Higher Educ. of City of N. Y., 26 Misc 2d 989, mod. 16 A D 2d 443, mod. 14 N Y 2d 138.) Ughetta, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.